Petition dismissed. This is a petition for a writ of mandamus upon which the single justice rightly refused to issue an order of notice. Garden Homes, Inc. v. District Court of Somerville, 336 Mass. 432, 434, 435. It is an attempt to obtain a review in an irregular manner of proceedings subsequent to the rescript in State Realty Co. of Boston, Inc. v. MacNeil Bros. Co. 334 Mass. 294. As pointed out by the single justice in his order, mandamus cannot be used as a súbstitute for ordinary appellate procedure. Rines v. Justices of the Superior Court, 330 Mass. 368, 371-372.